 
 

 CONSULTANT SERVICES AGREEMENT

Between:

THE PULSE BEVERAGE CORPORATION

And:

CATALYST DEVELOPMENT INC.

The Pulse Beverage Corporation

__________

--------------------------------------------------------------------------------



 CONSULTANT SERVICES AGREEMENT

                        THIS CONSULTANT SERVICES AGREEMENT is made and dated for
reference as fully executed on this 13th day of March, 2011 with effect as of
March 15, 2011.

AMONG EACH OF:

  THE PULSE BEVERAGE CORPORATION, a company incorporated under the laws of the
State of Nevada, U.S.A., and having an office and an address for notice and
delivery located at 12580 Mariposa Street, Westminster, CO, USA 80234.


  (the “Company”);


OF THE FIRST PART

AND:

  CATALYST DEVELOPMENT INC., a company incorporated under the laws of the
province of British Columbia, Canada having an address for notice and delivery
located at #503-9222 University Crescent, Burnaby, BC, Canada V5A OA6


  (the “Consultant”);


OF THE THIRD PART

  (the Company and the Consultant being hereinafter singularly also referred to
as a “Party” and collectively referred to as the “Parties” as the context so
requires).


  WHEREAS:


A.                    The Company is a reporting company incorporated under the
laws of the State of Nevada, U.S.A., and has its common shares listed for
trading on the OTCBB under the symbol PLSB;

B.                    The Company owns certain tangible assets and intangible
assets being formulations, rights, trademarks and patents of a nutraceutical (or
functional) water-based beverage called Pulse® and will use such assets in the
manufacture and distribution of the Pulse® branded products (collectively, the
“Business”);

C.                    In conjunction with the recent completion by the Company
of its acquisition of The Pulse Beverage Corporation, a Colorado Corporation;
the resulting Company is now involved in the principal Business of The Pulse
Beverage Corporation and, as a consequence thereof, the Company is hereby
desirous of appointing the Consultant as the Chief of Product Development of the
Company, and the Consultant is hereby desirous of accepting such positions, in
order to provide such related services to the Company (collectively, the
“General Services”);

D.                    Since the introduction of the Parties hereto the Parties
hereby acknowledge and agree that there have been various discussions,
negotiations, understandings and agreements

--------------------------------------------------------------------------------



- 2 -

between them relating to the terms and conditions of the General Services and,
correspondingly, that it is their intention by the terms and conditions of this
agreement (the “Agreement”) to hereby replace, in their entirety, all such prior
discussions, negotiations, understandings and agreements with respect to the
General Services; and

E.                     The Parties hereto have agreed to enter into this
Agreement which replaces, in its entirety, all such prior discussions,
negotiations, understandings and agreements, and, furthermore, which necessarily
clarifies their respective duties and obligations with respect to the within
General Services to be provided hereunder, all in accordance with the terms and
conditions of this Agreement; it is agreed by the parties that the letter of
understanding between the Company and Consultant dated December 29th, 2010 and
attached as Exhibit A remains in effect and is not replaced or rescinded by this
consulting services agreement.

                        NOW THEREFORE THIS AGREEMENT WITNESSETH that, in
consideration of the mutual covenants and provisos herein contained, THE PARTIES
HERETO AGREE AS FOLLOWS:

Article 1
DEFINITIONS AND INTERPRETATION

1.1                   Definitions.   For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:

  (a) “Agreement” means this Consultant Services Agreement as from time to time
supplemented or amended by one or more agreements entered into pursuant to the
applicable provisions hereof, together with any Schedules attached hereto;


  (b) “Arbitration Rules” means the Rules of the American Arbitration
Association, as amended from time to time, as set forth in Article “9”
hereinbelow;


  (c) “Board of Directors” means the Board of Directors of the Company as duly
constituted from time to time;


  (d) “Business” has the meaning ascribed to it in recital “C.” hereinabove.


  (e) “business day” means any day during which Chartered Banks are open for
business in the City of Westminster, Colorado, USA;


  (f) “Company” means The Pulse Beverage Corporation, a company incorporated
under the laws of the State of Nevada, U.S.A., or any successor company, however
formed, whether as a result of merger, amalgamation or other action;


  (g) “Company” means, collectively, the Company and The Pulse Beverage
Corporation, or any successor Company, however formed, whether as a result of
merger, amalgamation or other action;


  (h) “Company’s Non-Renewal Notice” has the meaning ascribed to in section
“3.2” hereinbelow;


  (i) “Effective Date” has the meaning ascribed to in section “3.1” hereinbelow;


--------------------------------------------------------------------------------



- 3 -

  (j) “Effective Termination Date” has the meaning ascribed to it in each of
sections “3.3”, “3.4”, “3.5”, “3.6” and “5.3” hereinbelow;


  (k) “Consultant” means Catalyst Development Inc. and its President Ronald
Kendrick;


  (l) “Expenses” has the meaning ascribed to it in section “4.5” hereinbelow;


  (m) “Fee” has the meaning ascribed to it in section “4.1” hereinbelow;


  (n) “Initial Term” has the meaning ascribed to it in section “3.1”
hereinbelow;


  (o) “General Services” has the meaning ascribed to it in section “2.1”
hereinbelow;


  (p) “Indemnified Party” has the meaning ascribed to it in section “7.1”
hereinbelow;


  (q) “Notice of Termination Date” has the meaning ascribed to it in each of
sections “3.3”, “3.4”, “3.5” and “5.3” hereinbelow;


  (r) “OTC” means the Pink OTC Markets;


  (s) “Parties” or “Party” means, individually and collectively, the Company,
and/or the Consultant hereto, as the context so requires, together with each of
their respective successors and permitted assigns as the context so requires;


  (t) “Property” has the meaning ascribed to it in section “5.4” hereinbelow;


  (u) “subsidiary” means any company or Company of which more than 50% of the
outstanding shares carrying votes at all times (provided that the ownership of
such shares confers the right at all times to elect at least a majority of the
directors of such company or Company) are for the time being owned by or held
for that company and/or any other company in like relation to that company and
includes any company in like relation to the subsidiary; and


1.2                   Interpretation.   For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

  (a) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
section or other subdivision of this Agreement;


  (b) any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and


  (c) words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.


Article 2
GENERAL SERVICES AND DUTIES OF THE CONSULTANT

2.1                   General Services.  

--------------------------------------------------------------------------------



- 4 -

It is agreed that the Company and Consultant are independent contractors and
that the relationship between the two parties shall not constitute a
partnership, joint venture or agency. Neither Party shall have the authority to
make any commitments of any kind or take any action that is binding on the other
without the express written consent of the other Party or expressly agreed to in
this Consulting Services Agreement. It is understood by the Company that the
Consultant is currently and is free to continue to perform consulting services
for other businesses or persons, including a beverage company not at arms length
from Consultant – GnuSanté Creations Inc. Further it is understood by the
Company that Consultant is in the process of establishing a food and beverage
production facility where manufacture of foods and beverages will occur,
including but not limited to, products of GnuSanté Creations Inc. During the
Initial Term and during the continuance of this Agreement the Company hereby
agrees to retain the Consultant as the Chief of Product Development and each of
the Company, and the Consultant hereby agrees to be subject to the direction and
supervision of, and to have the authority as is delegated to the Consultant by,
the Board of Directors consistent with such positions, and the Consultant also
agrees to accept such positions in order to provide such related services as the
Board of Directors shall, from time to time, reasonably assign to the Consultant
and as may be necessary for the ongoing maintenance and development of the
Company’ various Business interests during the Initial Term and during the
continuance of this Agreement (collectively, the “General Services”); it being
expressly acknowledged and agreed by the Parties hereto that the Consultant
shall initially commit and provide to the Company the General Services on a
reasonably full-time basis (meaning approximately two thirds to three quarters
of the working hours in a week or month)  during the Initial Term and during the
continuance of this Agreement for which the Company, as more particularly set
forth hereinbelow, hereby agrees to pay and provide to the order and direction
of the Consultant each of the proposed compensation amounts as set forth in
Articles “4” hereinbelow.

                        In this regard it is hereby acknowledged and agreed that
the Consultant shall be entitled to communicate with and shall rely upon the
immediate advice, direction and instructions of the Chairman of the Board of
Directors of the Company, or upon the advice or instructions of such other
director or officer of the Company as the Chairman of the Board of Directors of
the Company shall, from time to time, designate in times of the Chairman’s
absence, in order to initiate, coordinate and implement the General Services as
contemplated herein subject, at all times, to the final direction and
supervision of the Board of Directors.

2.2                   Additional duties respecting the General Services.  
Without in any manner limiting the generality of the General Services to be
provided as set forth in section “2.1” hereinabove, it is hereby also
acknowledged and agreed that Consultant will, during the Initial Term and during
the continuance of this Agreement, devote the Consultant’s reserved (as
identified in Section 2.1) consulting time to the General Services of the
Consultant as may be determined and required by the Board of Directors for the
performance of said General Services faithfully, diligently, to the best of the
Consultant’s abilities and in the best interests of the Company. Furthermore
that the Company will receive no less priority for Consultants time than any
other of its clients or Consultants own business interests.

2.3                   Adherence to rules and policies of the Company.   The
Consultant hereby acknowledges and agrees to abide by the reasonable rules,
regulations, instructions, personnel practices and policies of the Company and
any changes therein which may be adopted from time to time by the same as such
rules, regulations, instructions, personnel practices and policies may be
reasonably applied to the Consultant as the Chief of Product Development of the
Company.

2.4                   Taxes.  With the exception of costs and expenses incurred
on behalf of Company, Consultant shall be responsible for and pay all costs of
conducting his business, including but not limited to, the expense and
responsibility for any applicable civic, provincial or federal business
licenses, permits, taxes or assessments. Consultant shall be responsible for
payment of his

--------------------------------------------------------------------------------



- 5 -

Canadian business taxes including but not limited to income taxes and workers
compensation premiums. Consultant shall indemnify the Company and hold it
harmless from paying such business costs or taxes.

2.5                   Liability. All services completed by Consultant shall be
performed in a professional workman like manner with the best interests of the
Company in mind. The recommendations and conclusions drawn by Consultant will be
based upon his available knowledge, experience and information. The Company
expressly releases Consultant from all liability for direct and indirect
damages, which may be asserted against it as a result of this contract with the
exception of Confidentiality obligations.

2.6                   Visas.  It is Consultant’s obligation to comply with all
applicable laws in connection with services performed under this agreement.
Consultant warrants and represents that he has or will endeavor to obtain the
appropriate visas. Company will provide its reasonable efforts in assistance.

Article 3|
INITIAL TERM, RENEWAL AND TERMINATION

3.1                   Effectiveness and Initial Term of the Agreement.   The
initial term of this Agreement (the “Initial Term”) is for a period commencing
on March 15, 2011 (the “Effective Date”) and ending on December 31, 2011.

3.2                   Renewal by the Company after the Initial Term.   Subject
at all times to sections “3.3”, “3.4”, “3.5” and “5.3” hereinbelow, this
Agreement shall renew automatically if not specifically terminated in accordance
with the following provisions.  The Company, on behalf of the Company, agrees to
notify the Consultant in writing at least 90 calendar days prior to the end of
the Initial Term of its intent not to renew this Agreement (the “Company’s
Non-Renewal Notice”).  Should the Company fail to provide a Company’s
Non-Renewal Notice this Agreement shall automatically renew on a three-month to
three-month term renewal basis after the Initial Term until otherwise
specifically renewed in writing by each of the Parties hereto for the next
three-month term of renewal or, otherwise, terminated upon delivery by the
Company of a corresponding and follow-up 90 calendar day Company’s Non-Renewal
Notice in connection with and within 90 calendar days prior to the end of any
such three-month term renewal period.  Any such renewal on a three-month basis
shall be on the same terms and conditions contained herein unless modified and
agreed to in writing by the Parties in advance.

3.3                   Termination without cause by the Consultant.  
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated by the Consultant at any time after the Effective Date and during the
Initial Term and during the continuance of this Agreement upon the Consultant’s
delivery to the Company of prior written notice of its intention to do so (the
“Notice of Termination” herein) at least 30 calendar days prior to the effective
date of any such termination (the end of such 30-day period from such Notice of
Termination being the “Effective Termination Date” herein).  In any such event
the Consultant’s ongoing obligation to provide the General Services will
continue only until the Effective Termination Date and the Company’s ongoing
obligation to provide and to pay to the Consultant all of the amounts otherwise
payable to the Consultant under Article “4” hereinbelow will continue only until
the Effective Termination Date.

3.4                   Termination without cause by the Company.  
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated by the Company at any time after the Effective Date and during the
Initial Term and during the continuance of this Agreement upon the Company’s
delivery to the Consultant of prior written notice of its intention

--------------------------------------------------------------------------------



- 6 -

to do so (the “Notice of Termination” herein) at least 90 calendar days prior to
the effective date of any such termination (the end of such 90-day period from
such Notice of Termination being the “Effective Termination Date” herein).  In
any such event the Consultant’s ongoing obligation to provide the General
Services will immediately cease upon the date of the Notice of Termination,
however, the Company shall continue to be obligated to provide and to pay to the
Consultant all of the amounts otherwise payable to the Consultant under Article
“4” hereinbelow until the end of the entire Initial Term under this Agreement;
such ongoing compensation representing the Consultant’s clear and unequivocal
severance for the early termination by the Company without cause of this
Agreement prior to the completion of the Initial Term.

3.5                   Termination for cause by any Party.   Notwithstanding any
other provision of this Agreement, this Agreement may be terminated by any Party
hereto at any time upon written notice to the other Party of such Party’s
intention to do so (the “Notice of Termination” herein) at least 30 calendar
days prior to the effective date of any such termination (the end of such 30-day
period from such Notice of Termination being the “Effective Termination Date”
herein), and damages sought, if:

  (a) the other Party fails to cure a material breach of any provision of this
Agreement within 21 calendar days from its receipt of written notice from said
Party (unless such material breach cannot be reasonably cured within said 21
calendar days and the other Party is actively pursuing to cure said material
breach);


  (b)  the other Party is willfully non-compliant in the performance of its
respective duties under this Agreement within 21 calendar days from its receipt
of written notice from said Party (unless such willful non-compliance cannot be
reasonably corrected within said 21 calendar days and the other Party is
actively pursuing to cure said willful non-compliance);


  (c) the other Party commits fraud or serious neglect or misconduct in the
discharge of its respective duties hereunder or under the law; or


  (d) the other Party becomes adjudged bankrupt or a petition for reorganization
or arrangement under any law relating to bankruptcy, and where any such
involuntary petition is not dismissed within 21 calendar days.

            In any such event the Consultant’s ongoing obligation to provide the
General Services will continue only until the Effective Termination Date and the
Company shall continue to pay to the Consultant all of the amounts otherwise
payable to the Consultant under Article “4” hereinbelow until the Effective
Termination Date.

3.6                   Disability or death and Advance.    Notwithstanding any
other provision of this Agreement, this Agreement may be terminated at any time
by any Party within 21 calendar days after the death or disability of the
Consultant, as a without fault termination (the resulting effective date of any
such termination being herein also the “Effective Termination Date”).  For the
purposes of this Agreement the term “disability” shall mean the Consultant shall
have been unable to provide the General Services contemplated under this
Agreement for a period of 90 calendar days, whether or not consecutive, during
any 360 calendar day period, due to a physical or mental disability.   A
determination of disability shall be made by a physician satisfactory to both
the Consultant and the Company; provided that if the Consultant and the Company
do not agree on a physician, the Consultant and the Company shall each select a
physician and these two together shall select a third physician whose
determination as to disability shall be binding on all Parties.  In the event
that the Consultant’s employment is terminated by death or because of disability
pursuant to this Agreement, the Company shall pay to the estate of the
Consultant or to the Consultant,

--------------------------------------------------------------------------------



- 7 -

as the case may be, all amounts to which the Consultant would otherwise be
entitled under Article “4” hereinbelow until the Effective Termination Date.

3.7                   Effect of Termination.   Terms of this Agreement relating
to accounting, payments, confidentiality, accountability for damages or claims
and all other matters reasonably extending beyond the terms of this Agreement
and to the benefit of the Parties hereto or for the protection of the Business
interests of the Company or of the Business Interests of the Consultant shall
survive the termination of this Agreement, and any matter of interpretation
thereto shall be given a wide latitude in this regard.  In addition, and without
limiting the foregoing, each of sections “3.3”, “3.4”, “3.5”, “3.6” hereinabove
and “5.3” hereinabove shall survive the termination of this Agreement.

Article 4
COMPENSATION OF THE CONSULTANT

4.1                   Fee.   It is hereby acknowledged and agreed that the
Consultant shall render the General Services as defined hereinabove during the
Initial Term and during the continuance of this Agreement and shall thus be
compensated from the Effective Date of this Agreement to the termination of the
same by way of the payment by the Company to the Consultant, or to the further
order or direction of the Consultant as the Consultant may determine, in the
Consultant’s sole and absolute discretion, and advise the Company of prior to
such payment, of the gross monthly fees of $5,000 (collectively, the “Fee”). All
such Fees will be due and payable by the Company to the Consultant, or to the
further order or direction of the Consultant as the Consultant may determine, in
the Consultant’s sole and absolute discretion, and advise the Company of prior
to any such Fee payment, monthly of the then monthly period of service during
the continuance of this Agreement.

4.2                   Payment of Fee and status as a non-taxable consultant.  
It is hereby also acknowledged and agreed that the Consultant will be classified
as a non-taxable consultant of the Company for all purposes, such that all
compensation which is provided by the Company to the Consultant under this
Agreement, or otherwise, will be calculated on the foregoing and gross Fee basis
and otherwise for which no statutory taxes will first be deducted by the
Company.

4.3                   Reimbursement of Expenses.   It is hereby acknowledged and
agreed that the Consultant shall also be reimbursed for all pre-approved, direct
and reasonable expenses actually and properly incurred by the Consultant for the
benefit of the Company (collectively, the “Expenses”); it is hereby acknowledged
and agreed, shall be payable by the Company to the order, direction and account
of the Consultant as the Consultant may designate in writing, from time to time,
in the Consultant’s sole and absolute discretion, as soon as conveniently
possible after the prior delivery by the Consultant to the Company of written
substantiation on account of each such reimbursable Expense.

Article 5
ADDITIONAL OBLIGATIONS OF THE CONSULTANT

5.1                   Reporting.   At such time or times as may be required by
the Board of Directors, acting reasonably, but not more than once a week, the
Consultant will provide the Board of Directors with such information concerning
the results of the Consultant’s General Services and activities hereunder for
the previous month as the Board of Directors may reasonably require.

5.2                   Opinions, reports and advice of the Consultant.   The
Consultant acknowledges and agrees that all written and oral opinions, reports,
advice and materials provided by the Consultant to the Company in connection
with the Consultant’s engagement

--------------------------------------------------------------------------------



- 8 -

hereunder are intended solely for the Company’s benefit and for the Company’s
uses only, and that any such written and oral opinions, reports, advice and
information are the exclusive property of the Company.  Unless restricted by
Confidentiality concerns as noted in section 6.2 In this regard the Parties
agrees that the Company may utilize any such opinion, report, advice and
materials for any other purpose whatsoever and, furthermore, may reproduce,
disseminate, quote from and refer to, in whole or in part, at any time and in
any manner, any such opinion, report, advice and materials in the Company’s sole
and absolute discretion.  The Consultant further covenants and agrees that no
public references to the Consultant or disclosure of the Consultant’s role in
respect of the Company may be made by the Consultant without the prior written
consent of the Board of Directors in each specific instance and, furthermore,
that any such written opinions, reports, advice or materials shall, unless
otherwise required by the Board of Directors, be provided by the Consultant to
the Company in a form and with such substance as would be acceptable for filing
with and approval by any Regulatory Authority having jurisdiction over the
affairs of the Company from time to time.

5.3                   Consultant’s business conduct.   The Consultant warrants
that the Consultant shall conduct the business and other activities in a manner
which is lawful and reputable and which brings good repute to the Company, the
Company’s business interests and the Consultant.  In particular, and in this
regard, the Consultant specifically warrants providing the General Services in a
sound and professional manner such that the same meets superior standards of
performance quality within the standards of the industry or as reasonably set by
the specifications of the Company.   In the event that the Board of Directors
has a reasonable concern that the business as conducted by the Consultant is
being conducted in a way contrary to law or is reasonably likely to bring
disrepute to the business interests or to the Company’s or the Consultant’s
reputation, the Company may require that the Consultant make such alterations in
the Consultant’s business conduct or structure, whether of management or Board
representation or employee or sub-licensee representation, as the Board of
Directors may reasonably require, in its sole and absolute discretion, failing
which the Company, in its sole and absolute discretion, may terminate this
Agreement upon prior written notice to the Consultant to do so (the “Notice of
Termination” herein) at least 30 calendar days prior to the effective date of
any such termination (the end of such 30-day period from such Notice of
Termination being the “Effective Termination Date” herein).  In any such event
the Consultant’s ongoing obligation to provide the General Services will
continue only until the Effective Termination Date and the Company shall
continue to pay to the Consultant all of the amounts otherwise payable to the
Consultant under Article “4” hereinabove until the Effective Termination.  In
the event of any debate or dispute as to the reasonableness of the Board of
Directors’ request or requirements, the judgment of the Board of Directors shall
be deemed correct until such time as the matter has been determined by
arbitration in accordance with Article “9” hereinbelow.

5.4                   Right of ownership to the business and related Property.  
Providing the Company is in compliance with the Letter of Understanding
(attached as Exhibit A) and the Company is current in its payments and
considerations to the Consultant for the services performed, the Consultant
hereby acknowledges and agrees that any and all Company Business interests,
together with any products or improvements derived therefrom and any trade marks
or trade names used in connection with the same (collectively, the “Property”),
are wholly owned and controlled by the Company.  Correspondingly, neither this
Agreement, nor the operation of the business contemplated by this Agreement,
confers or shall be deemed to confer upon the Consultant any interest whatsoever
in and to any of the Property.  In this regard the Consultant hereby further
covenants and agrees not to, during or after the Initial Term and the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company’s interests therein.  The
Consultant acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Consultant’s knowledge of and association with
the Property interests during the Initial Term and during the continuance of
this Agreement, the

--------------------------------------------------------------------------------



- 9 -

aforesaid covenant, both during the Initial Term of this Agreement and
thereafter, is reasonable and commensurate for the protection of the legitimate
business interests of the Company.  As a final note, the Consultant hereby
further covenants and agrees to immediately notify the Company of any
infringement of or challenge to the any of the Property interests as soon as the
Consultant becomes aware of the infringement or challenge.

                        In addition, and for even greater certainty, the
Consultant hereby assigns to the Company the entire right, title and interest
throughout the world in and to all work performed, writings, formulas, designs,
models, drawings, photographs, design inventions, and other inventions, made,
conceived, or reduced to practice or authored by the Consultant or the
Consultant’s employees, either solely or jointly with others, during the
performance of this Agreement, or which are made, conceived, or reduced to
practice, or authored with the use of information or materials of the Company
either received or used by the Consultant during the performance of this
Agreement or any extension or renewal thereof.  The Consultant shall promptly
disclose to the Company all works, writings, formulas, designs, models,
photographs, drawings, design inventions and other inventions made, conceived or
reduced to practice, or authored by the Consultant or the Consultant’s employees
as set forth above.  The Consultant shall sign, execute and acknowledge, or
cause to be signed, executed and acknowledged without cost to Company or its
nominees, patent, trademark or copyright protection throughout the world upon
all such works, writings, formulas, designs, models, drawings, photographs,
design inventions and other inventions; title to which the Company acquires in
accordance with the provisions of this section.  The Consultant has acquired or
shall acquire from each of the Consultant’s employees, if any, the necessary
rights to all such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions made by such employees
within the scope of their employment by the Consultant in performing the General
Services under this Agreement.  The Consultant shall obtain the cooperation of
each such employee to secure to the Company or its nominees the rights to such
works, writings, formulas, designs, models, drawings, photographs, design
inventions and other inventions as the Company may acquire in accordance with
the provisions of this section.  The work performed and the information produced
under this Agreement are works made for hire as defined in 17 U.S.C. § 101.

Article 6
ADDITIONAL OBLIGATIONS OF THE PARTIES

6.1                   No conflict, no competition and non-circumvention.  Except
for the normal performance of the Consultant’s consulting business, the business
of GnuSanté Creations Inc. and the operation of the aforementioned food and
beverage production facility the following shall apply. During the continuance
of this Agreement neither Party hereto shall engage in any business or activity
which reasonably may detract from or conflict with that Party’s respective
duties and obligations to other Party as set forth in this Agreement without the
prior written consent of the other Party hereto.  In addition during the
continuance of this Agreement, and for a period of at least one year following
the termination of this Agreement in accordance with either of sections “3.2”,
“3.3”, “3.4”, “3.5”, “3.6” or “5.3” hereunder, no Party shall engage in any
business or activity whatsoever which reasonably may be determined by the other
Party hereto, in its sole and absolute discretion, to compete with any portion
of that Party’s respective business interests as contemplated hereby without the
prior written consent of that Party.  Furthermore, each of the Parties hereby
acknowledges and agrees, for a period of at least one year following the
termination of this Agreement in accordance with either of sections “3.2”,
“3.3”, “3.4”, “3.5”, “3.6” or “5.3” hereunder, not to initiate any contact or
communication directly with either of the other Party or any of its respective
subsidiaries, as the case may be, together with each of the other Party’s
respective directors, officers, representatives, agents or employees, without
the prior written consent of the other Party hereto and, notwithstanding the

--------------------------------------------------------------------------------



- 10 -

generality of the foregoing, further acknowledges and agrees, even with the
prior written consent of the other Party to such contact or communication, to
limit such contact or communication to discussions outside the scope of any
confidential information (as hereinafter determined).  For the purposes of the
foregoing the Parties hereby recognize and agree that a breach a Party of any of
the covenants herein contained would result in irreparable harm and significant
damage to the other Party that would not be adequately compensated for by
monetary award.  Accordingly, each of the Parties agrees that, in the event of
any such breach, in addition to being entitled as a matter of right to apply to
a Court of competent equitable jurisdiction for relief by way of restraining
order, injunction, decree or otherwise as may be appropriate to ensure
compliance with the provisions hereof, a Party will also be liable to the other
Party hereto, as liquidated damages, for an amount equal to the amount received
and earned by that Party as a result of and with respect to any such breach. 
The Parties hereby acknowledge and agree that if any of the aforesaid
restrictions, activities, obligations or periods are considered by a Court of
competent jurisdiction as being unreasonable, the Parties agree that said Court
shall have authority to limit such restrictions, activities or periods as the
Court deems proper in the circumstances.   In addition, the Parties further
acknowledge and agree that all restrictions or obligations in this Agreement are
necessary and fundamental to the protection of their respective business
interests and are reasonable and valid, and all defenses to the strict
enforcement thereof by the Parties are hereby waived.

6.2                   Confidentiality.   Each Party will not, except as
authorized or required by its respective duties and obligations hereunder,
reveal or divulge to any person, company or entity any information concerning
the respective organization, business, finances, transactions or other affairs
of the other Party hereto, or of any of the other Party’s respective
subsidiaries, which may come to the Party’s knowledge during the continuance of
this Agreement, and each Party will keep in complete secrecy all confidential
information entrusted to the Party and will not use or attempt to use any such
information in any manner which may injure or cause loss either directly or
indirectly to the other Party’s respective business interests.   This
restriction will continue to apply after the termination of this Agreement
without limit in point of time but will cease to apply to information or
knowledge which may come into the public domain.

6.3                 Compliance with applicable laws.   Each Party will comply
with all U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to its respective duties and obligations hereunder and, in addition,
hereby represents and warrants that any information which the Party may provide
to any person or company hereunder will, to the best of the Party’s knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.

Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS

7.1                   Indemnification.   The Parties hereto hereby each agree to
indemnify and save harmless the other Party hereto and including, where
applicable, their respective subsidiaries and affiliates and each of their
respective directors, officers, Consultants and agents (each such party being an
“Indemnified Party”) harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatever nature
or kind and including, without limitation, any investigation expenses incurred
by any Indemnified Party, to which an Indemnified Party may become subject by
reason of the terms and conditions of this Agreement.

7.2                   No indemnification.   This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a Court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.

--------------------------------------------------------------------------------



- 11 -

7.3                   Claim of indemnification.   The Parties hereto agree to
waive any right they might have of first requiring the Indemnified Party to
proceed against or enforce any other right, power, remedy, and security or claim
payment from any other person before claiming this indemnity.

7.4                   Notice of claim.   In case any action is brought against
an Indemnified Party in respect of which indemnity may be sought against either
of the Parties hereto, the Indemnified Party will give both Parties hereto
prompt written notice of any such action of which the Indemnified Party has
knowledge and the relevant Party will undertake the investigation and defense
thereof on behalf of the Indemnified Party, including the prompt employment of
counsel acceptable to the Indemnified Party affected and the relevant Party and
the payment of all expenses.  Failure by the Indemnified Party to so notify
shall not relieve the relevant Party of such relevant Party’s obligation of
indemnification hereunder unless (and only to the extent that) such failure
results in a forfeiture by the relevant Party of substantive rights or defenses.

7.5                   Settlement.   No admission of liability and no settlement
of any action shall be made without the consent of each of the Parties hereto
and the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.

7.6                   Legal proceedings.   Notwithstanding that the relevant
Party will undertake the investigation and defense of any action, an Indemnified
Party will have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:

  (a) such counsel has been authorized by the relevant Party;


  (b) the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;


  (c) the named parties to any such action include that any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or


  (d) there are one or more legal defenses available to the Indemnified Party
which are different from or in addition to those available to any Party hereto.


7.7                   Contribution.   If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party shall contribute to the amount paid or payable by the Indemnified
Party as a result of any and all such losses, claim, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the relevant Party on the one hand and the Indemnified Party on the
other, but also the relative fault of relevant Party and the Indemnified Party
and other equitable considerations which may be relevant.  Notwithstanding the
foregoing, the relevant Party shall in any event contribute to the amount paid
or payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.

--------------------------------------------------------------------------------



- 12 -

Article 8
FORCE MAJEURE

8.1                   Events.   If either Party hereto is at any time either
during this Agreement or thereafter prevented or delayed in complying with any
provisions of this Agreement by reason of strikes, walk-outs, labour shortages,
power shortages, fires, wars, acts of God, earthquakes, storms, floods,
explosions, accidents, protests or demonstrations by environmental lobbyists or
native rights groups, delays in transportation, breakdown of machinery,
inability to obtain necessary materials in the open market, unavailability of
equipment, governmental regulations restricting normal operations, shipping
delays or any other reason or reasons beyond the control of that Party, then the
time limited for the performance by that Party of its respective obligations
hereunder shall be extended by a period of time equal in length to the period of
each such prevention or delay.

8.2                   Notice.   A Party shall within three calendar days give
notice to the other Party of each event of force majeure under section “8.1”
hereinabove, and upon cessation of such event shall furnish the other Party with
notice of that event together with particulars of the number of days by which
the obligations of that Party hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.

Article 9
ARBITRATION

9.1                   Matters for arbitration.   Except for matters of indemnity
or in the case of urgency to prevent material harm to a substantive right or
asset, the Parties agree that all questions or matters in dispute with respect
to this Agreement shall be submitted to arbitration pursuant to the terms
hereof.  This provision shall not prejudice a Party from seeking a Court order
or assistance to garnish or secure sums or to seek summary remedy for such
matters as counsel may consider amenable to summary proceedings.

9.2                   Notice.   It shall be a condition precedent to the right
of any Party to submit any matter to arbitration pursuant to the provisions
hereof that any Party intending to refer any matter to arbitration shall have
given not less than five business days’ prior written notice of its intention to
do so to the other Parties together with particulars of the matter in dispute. 
On the expiration of such five business days the Party who gave such notice may
proceed to refer the dispute to arbitration as provided for in section “9.3”
hereinbelow.

9.3                   Appointments.   The Party desiring arbitration shall
appoint one arbitrator, and shall notify the other Parties of such appointment,
and the other Parties shall, within five business days after receiving such
notice, appoint an arbitrator, and the two arbitrators so named, before
proceeding to act, shall, within five business days of the appointment of the
last appointed arbitrator, unanimously agree on the appointment of a third
arbitrator, to act with them and be chairperson of the arbitration herein
provided for.  If the other Parties shall fail to appoint an arbitrator within
five business days after receiving notice of the appointment of the first
arbitrator, and if the two arbitrators appointed by the Parties shall be unable
to agree on the appointment of the chairperson, the chairperson shall be
appointed in accordance with the Arbitration Rules. Except as specifically
otherwise provided in this section, the arbitration herein provided for shall be
conducted in accordance with such Arbitration Rules.  The chairperson, or in the
case where only one arbitrator is appointed, the single arbitrator, shall fix a
time and place for the purpose of hearing the evidence and representations of
the Parties, and the chairperson shall preside over the arbitration and
determine all questions of procedure not provided for by the Arbitration Rules
or this section.  After hearing any evidence and representations that the
Parties may submit, the single arbitrator, or the arbitrators, as the case may
be, shall make an

--------------------------------------------------------------------------------



- 13 -

award and reduce the same to writing, and deliver one copy thereof to each of
the Parties.  The expense of the arbitration shall be paid as specified in the
award.

9.4                   Award.   The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.

Article 10
GENERAL PROVISIONS

10.1                 Entire agreement.   This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, expectation, negotiation, representation or understanding, whether
oral or written, express or implied, statutory or otherwise, between the Parties
with respect to the subject matter of this Agreement.

10.2                 No assignment.   This Agreement may not be assigned by any
Party hereto except with the prior written consent of the other Parties.

10.3                 Notice.   Each notice, demand or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be sent by prepaid registered mail deposited in a recognized post office
and addressed to the Party entitled to receive the same, or delivered to such
Party, at the address for such Party specified on the front page of this
Agreement.  The date of receipt of such notice, demand or other communication
shall be the date of delivery thereof if delivered, or, if given by registered
mail as aforesaid, shall be deemed conclusively to be the third business day
after the same shall have been so mailed, except in the case of interruption of
postal services for any reason whatsoever, in which case the date of receipt
shall be the date on which the notice, demand or other communication is actually
received by the addressee.  Any Party may at any time and from time to time
notify the other Parties in writing of a change of address and the new address
to which notice shall be given to it thereafter until further change.

10.4                 Time of the essence.   Time will be of the essence of this
Agreement.

10.5                 Enurement.   This Agreement will enure to the benefit of
and will be binding upon the Parties hereto and their respective heirs,
executors, administrators and assigns.

10.6                 Currency.   Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in lawful currency of the United States.

10.7                 Further assurances.   The Parties will from time to time
after the execution of this Agreement make, do, execute or cause or permit to be
made, done or executed, all such further and other acts, deeds, things, devices
and assurances in law whatsoever as may be required to carry out the true
intention and to give full force and effect to this Agreement.

10.8                 Applicable law.   The situs of this Agreement is the City
of Denver, Colorado, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the City of Denver, Colorado.

10.9                 Severability and construction.   Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to
which any Party hereto is a party, that ruling shall not impair the operation
of, or have any other

--------------------------------------------------------------------------------



- 14 -

effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which shall remain binding on the Parties and continue to
be given full force and effect as of the date upon which the ruling becomes
final).

10.10               Captions.   The captions, section numbers and Article
numbers appearing in this Agreement are inserted for convenience of reference
only and shall in no way define, limit, construe or describe the scope or intent
of this Agreement nor in any way affect this Agreement.

10.11               Counterparts.   This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the Effective Date
as set forth on the front page of this Agreement.

10.12               No partnership or agency.   The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
the other Parties, nor create any fiduciary relationship between them for any
purpose whatsoever.

10.13               Consents and waivers.   No consent or waiver expressed or
implied by either Party in respect of any breach or default by the other in the
performance by such other of its obligations hereunder shall:

  (a) be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;


  (b) be relied upon as a consent to or waiver of any other breach or default of
the same or any other obligation;


  (c) constitute a general waiver under this Agreement; or


  (d) eliminate or modify the need for a specific consent or waiver pursuant to
this section in any other or subsequent instance.


                        IN WITNESS WHEREOF the Parties hereto have hereunto set
their respective hands and seals as at the Effective Date as hereinabove
determined.

The COMMON SEAL of  )   THE PULSE BEVERAGE CORPORATION,  )   the Company herein,
was hereunto affixed  )   in the presence of: ) (C/S)   )     )     )  
Authorized Signatory )     )   SIGNED, SEALED and DELIVERED by    )   CATALYST
DEVELOPMENT INC. )   the Consultant herein, in the presence of:    )     )     )
    )   Witness Signature  ) ________________________________   ) CATALYST
DEVELOPMENT INC.   )   Witness Address )     )     )   Witness Name and
Occupation   )  

__________

--------------------------------------------------------------------------------



- 15 -

EXHIBIT A


--------------------------------------------------------------------------------